                                                                   The Honorable Marsha J. Pechman
 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
 9

10          NANCY GILL,                                       CASE NO. 2:19-cv-00860-MJP

11                                                            STIPULATED
                                   Plaintiff,                 PROTECTIVE ORDER
12
                    v.
13

14          MICHAEL MAGAN, MICHAEL
            GONZALEZ, MIKE MANSUR, CITY
15          OF SEATTLE, SNOHOMISH
            COUNTY,
16
                                   Defendant.
17

18 1.       PURPOSES AND LIMITATIONS
19          Discovery in this action is likely to involve production of confidential, proprietary, or
20 private information for which special protection may be warranted. Accordingly, the parties hereby

21 stipulate to and petition the court to enter the following Stipulated Protective Order. The parties

22 acknowledge that this agreement is consistent with LCR 26(c). It does not confer blanket

23 protection on all disclosures or responses to discovery, the protection it affords from public

24 disclosure and use extends only to the limited information or items that are entitled to confidential

25

26
     [PROPOSED] STIPULATED PROTECTIVE ORDER                              Peter S. Holmes
     CASE NO. 2:19-cv-00860-MJP                                          Seattle City Attorney
                                                                         701 5th Avenue, Suite 2050
                                                                         Seattle, WA 98104-7095
                                                                         (206) 684-8200
 1 treatment under the applicable legal principles, and it does not presumptively entitle parties to file

 2 confidential information under seal.

 3 2.       “CONFIDENTIAL” MATERIAL

 4          “Confidential” material shall include the following documents and tangible things

 5 produced or otherwise exchanged: (1) police personnel files (excluding personal financial,

 6 medical, psychological or family related materials, which will be redacted separately); (2)

 7 unsustained police internal investigations and disciplinary files; (3) unsustained complaints of

 8 police misconduct; (4) medical, psychological, and financial records of Plaintiffs or non-parties;
 9 (5) non-public tactical policies and procedures and training protocols; and (6) records that could

10 implicate the privacy rights of the plaintiff or third parties, including, but not limited to, personal

11 identifying information (“PII”) such as date(s) of birth, social security number(s), personal home

12 address(es), phone number(s), and e-mails; driver’s license or state identification number(s);

13 personal financial information; passport information; immigration status; criminal history and/or

14 criminal record number(s); and other unspecified PII.

15 3.       SCOPE

16          The protections conferred by this agreement cover not only confidential material (as

17 defined above), but also (1) any information copied or extracted from confidential material; (2) all

18 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

19 conversations, or presentations by parties or their counsel that might reveal confidential material.

20          However, the protections conferred by this agreement do not cover information that is in

21 the public domain or becomes part of the public domain through trial or otherwise.

22 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

23          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

24 or produced by another party or by a non-party in connection with this case only for prosecuting,

25 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

26
     [PROPOSED] STIPULATED PROTECTIVE ORDER                               Peter S. Holmes
     CASE NO. 2:19-cv-00860-MJP                                           Seattle City Attorney
                                                                          701 5th Avenue, Suite 2050
                                                                          Seattle, WA 98104-7095
                                                                          (206) 684-8200
 1 categories of persons and under the conditions described in this agreement. Confidential material

 2 must be stored and maintained by a receiving party at a location and in a secure manner that ensures

 3 that access is limited to the persons authorized under this agreement.

 4          4.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 5 by the court or permitted in writing by the designating party, a receiving party may disclose any

 6 confidential material only to:

 7                 (a)     the receiving party’s counsel of record in this action, as well as employees

 8 of counsel to whom it is reasonably necessary to disclose the information for this litigation;
 9                 (b)     the officers, directors, and employees (including in house counsel) of the
10 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

11 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

12 designated;

13                 (c)     experts and consultants to whom disclosure is reasonably necessary for this
14 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

15                 (d)     the court, court personnel, and court reporters and their staff;
16                 (e)     copy or imaging services retained by counsel to assist in the duplication of
17 confidential material, provided that counsel for the party retaining the copy or imaging service

18 instructs the service not to disclose any confidential material to third parties and to immediately

19 return all originals and copies of any confidential material;

20                 (f)     during their depositions, witnesses in the action to whom disclosure is

21 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

22 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

23 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

24 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

25 under this agreement;

26
     [PROPOSED] STIPULATED PROTECTIVE ORDER                               Peter S. Holmes
     CASE NO. 2:19-cv-00860-MJP                                           Seattle City Attorney
                                                                          701 5th Avenue, Suite 2050
                                                                          Seattle, WA 98104-7095
                                                                          (206) 684-8200
 1                  (g)     the author or recipient of a document containing the information or a

 2 custodian or other person who otherwise possessed or knew the information.

 3          4.3     Filing Confidential Material. Before filing confidential material or discussing or

 4 referencing such material in court filings, the filing party shall confer with the designating party,

 5 in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

 6 remove the confidential designation, whether the document can be redacted, or whether a motion

 7 to seal or stipulation and proposed order is warranted. During the meet and confer process, the

 8 designating party must identify the basis for sealing the specific confidential information at issue,
 9 and the filing party shall include this basis in its motion to seal, along with any objection to sealing

10 the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

11 the standards that will be applied when a party seeks permission from the court to file material

12 under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

13 requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

14 Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

15 the strong presumption of public access to the Court’s files.

16 5.       DESIGNATING PROTECTED MATERIAL

17          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

18 or non-party that designates information or items for protection under this agreement must take

19 care to limit any such designation to specific material that qualifies under the appropriate

20 standards. The designating party must designate for protection only those parts of material,

21 documents, items, or oral or written communications that qualify, so that other portions of the

22 material, documents, items, or communications for which protection is not warranted are not swept

23 unjustifiably within the ambit of this agreement.

24          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

25 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

26
     [PROPOSED] STIPULATED PROTECTIVE ORDER                                Peter S. Holmes
     CASE NO. 2:19-cv-00860-MJP                                            Seattle City Attorney
                                                                           701 5th Avenue, Suite 2050
                                                                           Seattle, WA 98104-7095
                                                                           (206) 684-8200
 1 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

 2 and burdens on other parties) expose the designating party to sanctions.

 3          If it comes to a designating party’s attention that information or items that it designated for

 4 protection do not qualify for protection, the designating party must promptly notify all other parties

 5 that it is withdrawing the mistaken designation.

 6          5.2     Manner and Timing of Designations. Except as otherwise provided in this

 7 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

 8 ordered, disclosure or discovery material that qualifies for protection under this agreement must
 9 be clearly so designated before or when the material is disclosed or produced.

10                  (a)     Information in documentary form: (e.g., paper or electronic documents and

11 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

12 the designating party must affix the word “CONFIDENTIAL” to each page that contains

13 confidential material. If only a portion or portions of the material on a page qualifies for protection,

14 the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

15 markings in the margins).

16                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

17 and any participating non-parties must identify on the record, during the deposition or other pretrial

18 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

19 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

20 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

21 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

22 at trial, the issue should be addressed during the pre-trial conference.

23                  (c)     Other tangible items: the producing party must affix in a prominent place

24 on the exterior of the container or containers in which the information or item is stored the word

25

26
     [PROPOSED] STIPULATED PROTECTIVE ORDER                                Peter S. Holmes
     CASE NO. 2:19-cv-00860-MJP                                            Seattle City Attorney
                                                                           701 5th Avenue, Suite 2050
                                                                           Seattle, WA 98104-7095
                                                                           (206) 684-8200
 1 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

 2 the producing party, to the extent practicable, shall identify the protected portion(s).

 3          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 4 designate qualified information or items does not, standing alone, waive the designating party’s

 5 right to secure protection under this agreement for such material. Upon timely correction of a

 6 designation, the receiving party must make reasonable efforts to ensure that the material is treated

 7 in accordance with the provisions of this agreement.

 8 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9          6.1     Timing of Challenges. Any party or non-party may challenge a designation of

10 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

11 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

12 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

13 challenge a confidentiality designation by electing not to mount a challenge promptly after the

14 original designation is disclosed.

15          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

16 regarding confidential designations without court involvement. Any motion regarding confidential

17 designations or for a protective order must include a certification, in the motion or in a declaration

18 or affidavit, that the movant has engaged in a good faith meet and confer conference with other

19 affected parties in an effort to resolve the dispute without court action. The certification must list

20 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

21 to-face meeting or a telephone conference.

22          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

23 intervention, the designating party may file and serve a motion to retain confidentiality under Local

24 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

25 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

26
     [PROPOSED] STIPULATED PROTECTIVE ORDER                               Peter S. Holmes
     CASE NO. 2:19-cv-00860-MJP                                           Seattle City Attorney
                                                                          701 5th Avenue, Suite 2050
                                                                          Seattle, WA 98104-7095
                                                                          (206) 684-8200
 1 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

 2 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

 3 the material in question as confidential until the court rules on the challenge.

 4 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

 5 LITIGATION

 6          If a party is served with a subpoena or a court order issued in other litigation that compels

 7 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

 8 must:
 9                  (a)    promptly notify the designating party in writing and include a copy of the
10 subpoena or court order;

11                  (b)    promptly notify in writing the party who caused the subpoena or order to
12 issue in the other litigation that some or all of the material covered by the subpoena or order is

13 subject to this agreement. Such notification shall include a copy of this agreement; and

14                  (c)    cooperate with respect to all reasonable procedures sought to be pursued by
15 the designating party whose confidential material may be affected.

16 8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

17          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

18 material to any person or in any circumstance not authorized under this agreement, the receiving

19 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

20 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

21 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

22 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

23 Bound” that is attached hereto as Exhibit A.

24 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

25 MATERIAL

26
     [PROPOSED] STIPULATED PROTECTIVE ORDER                               Peter S. Holmes
     CASE NO. 2:19-cv-00860-MJP                                           Seattle City Attorney
                                                                          701 5th Avenue, Suite 2050
                                                                          Seattle, WA 98104-7095
                                                                          (206) 684-8200
 1          When a producing party gives notice to receiving parties that certain inadvertently

 2 produced material is subject to a claim of privilege or other protection, the obligations of the

 3 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 4 is not intended to modify whatever procedure may be established in an e-discovery order or

 5 agreement that provides for production without prior privilege review. The parties agree to the

 6 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

 7 10.      NON TERMINATION AND RETURN OF DOCUMENTS

 8          Within 60 days after the termination of this action, including all appeals, each receiving
 9 party must return all confidential material to the producing party, including all copies, extracts and

10 summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

11          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
12 documents filed with the court, trial, deposition, and hearing transcripts, correspondence,

13 deposition and trial exhibits, expert reports, attorney work product, and consultant and expert work

14 product, even if such materials contain confidential material.

15          The confidentiality obligations imposed by this agreement shall remain in effect until a
16 designating party agrees otherwise in writing or a court orders otherwise.

17

18                   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

19
     DATED: 8/29/2019                                     s/ Darryl Parker
20                                                               Darryl Parker, WSBA #30770
                                                                      Attorney for Plaintiff
21

22
     DATED: 8/29/2019                                     s/ Susan Park
23                                                                 Susan Park, WSBA #53857
                                                                 Ghazal Sharifi, WSBA #47750
24                                                          Attorneys for Defendants City of Seattle,
                                                              Michael Magan and Michael Gonzalez
25

26
     [PROPOSED] STIPULATED PROTECTIVE ORDER                               Peter S. Holmes
     CASE NO. 2:19-cv-00860-MJP                                           Seattle City Attorney
                                                                          701 5th Avenue, Suite 2050
                                                                          Seattle, WA 98104-7095
                                                                          (206) 684-8200
 1 DATED: 8/29/2019                                       s/ Marc Bides
                                                                  Marc Bides, WSBA #40496
 2                                                              Katherine Bosch, WSBA #43122
                                                           Attorneys for Defendants Mike Mansur and
 3                                                                     Snohomish County
 4
            PURSUANT TO STIPULATION, IT IS SO ORDERED
 5
            IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any
 6
     documents in this proceeding shall not, for the purposes of this proceeding or any other federal or
 7
     state proceeding, constitute a waiver by the producing party of any privilege applicable to those
 8
     documents, including the attorney-client privilege, attorney work-product protection, or any other
 9
     privilege or protection recognized by law.
10

11
     DATED: August 29, 2019
12

13

14

15
                                                          A
                                                          Marsha J. Pechman
16                                                        United States District Judge

17

18

19

20

21

22

23

24

25

26
     [PROPOSED] STIPULATED PROTECTIVE ORDER                              Peter S. Holmes
     CASE NO. 2:19-cv-00860-MJP                                          Seattle City Attorney
                                                                         701 5th Avenue, Suite 2050
                                                                         Seattle, WA 98104-7095
                                                                         (206) 684-8200
 1                                             EXHIBIT A

 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I,   ____________________________________           [print   or    type     full    name],   of

 4 ____________________________________ [print or type full address], declare under penalty of

 5 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6 issued by the United States District Court for the Western District of Washington on [date] in the

 7 case of Nancy Gill v. Michael Magan, Michael Gonzalez, Mike Mansur, City of Seattle,

 8 Snohomish County, United States District Court Western District of Washington Case No.
 9 2:19-cv-00860-MJP. I agree to comply with and to be bound by all the terms of this Stipulated

10 Protective Order and I understand and acknowledge that failure to so comply could expose me to

11 sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose in

12 any manner any information or item that is subject to this Stipulated Protective Order to any person

13 or entity except in strict compliance with the provisions of this Order.

14          I further agree to submit to the jurisdiction of the United States District Court for the
15 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

16 Order, even if such enforcement proceedings occur after termination of this action.

17 Date:

18 City and State where sworn and signed:

19 Printed name:

20 Signature:

21

22

23

24

25

26
     [PROPOSED] STIPULATED PROTECTIVE ORDER                              Peter S. Holmes
     CASE NO. 2:19-cv-00860-MJP                                          Seattle City Attorney
                                                                         701 5th Avenue, Suite 2050
                                                                         Seattle, WA 98104-7095
                                                                         (206) 684-8200
